DETAILED ACTION
This action is responsive to Remarks and Claim amendments filed on August 05, 2022. 
Claims 1 and 24 have been amended. Claims 2 and 4 have been canceled.
Claims 1, 3 and 5-25 have been examined. Claims 1, 3 and 5-25 (Renumbered to claims 1-23) are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated September 06, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now allowed.

Response to amendments
After further discussion and clarification, the rejection of claims 1-22 and 24 under 35 U.S.C. 101 is withdrawn.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1 and 24-25 (Renumbered to claims 1 and 22-23) are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

  	In claims 1 and 24:
    	“automatically determining insertion points of memory conservation operations in an underlying data flow graph comprising a set of nodes and a set of edges, wherein automatically determining insertion points further comprises:     	computing tensor timing slacks (TTS) for a set of input tensors by performing a timing analysis;   	compiling a candidate list (SI) of input tensors, from the set of input tensors, using input tensors having corresponding TTS values larger than a threshold value (thTTS);  	filtering the SI to retain input tensors whose size meets a threshold value (thS); and   	determining an insertion point for the operation using the SI based on the filtering.”

In claim 25:
	“determining to apply a memory reduction action with subgraph node A and node P by identifying a memory requirement for output data to be produced by the node P;   	transmitting data from a source node to the subgraph node A and the node P;   	enabling the subgraph node A to perform the memory reduction action before an execution of the node P, the memory reduction action causing an additional memory space to become available for a graphical processor (GPU) to perform one or more functions;   	causing subgraph node B to delay a memory restoration action until node Q has completed its execution; and   	transmitting the data from a central processor (CPU) of subgraph node B to the GPU to restore the data to the GPU.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Appu et al. (US Pub. No. 2021/0150770) – Systolic Arithmetic on Sparse Data. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Appu et al. (US Pub. No. 2021/0150770)  	Appu set forth an instruction and associated logic to enable a processing resource including a tensor accelerator to perform optimized computation of sparse submatrix operations. One embodiment provides hardware logic to apply a numerical transform to matrix data to increase the sparsity of the data. Increasing the sparsity may result in a higher compression ratio when the matrix data is compressed. However, Appu does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 24-25.    

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192